lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlSlON

MlCHAEL SHANE WlLMOTH PLA|NT|FF

V. CASE NO. 5:16-CV-5244

DEPUTY AUST|N MURPHY DEFENDANT
ORDER

Plaintiff Michael Shane Wi|moth is currently incarcerated in the Arkansas
Department of Correction's (“ADC") East Arkansas Regiona| Unit in Brickeys, Arkansas.1
He was previously a pre-trial detainee at the Benton County Detention Center (“BCDC”).
During his detention at the BCDC, he alleges, inter alia, that Defendant Austin Murphy, a
Jai| Deputy at the BCDC, used excessive force against him. Therefore, Mr. Wi|moth filed
this lawsuit pursuant to 42 U.S.C. § 1983 to vindicate his Fourteenth Amendment right to
be free from excessive force.2 Fo|lowing the Court’s summary judgment rulings, the
excessive force claim against Deputy Murphy Was the sole remaining cause of action.
And on Ju|y 10, 2018, the Court appointed Mr. Vincent Chadick to represent Mr. Wi|moth
at trial. (Doc. 110). A final pre-trial hearing Was set for October 9, 2018, and the jury trial
was scheduled to commence on October 31, 2018. (Docs. 120, 121). During the October

9th pre-trial hearing, counsel for both parties indicated that they Were ready for trial.

 

1 That unit is approximately 300 miles from the Fayettevil|e courthouse

2 The Due Process C|ause of the Fourteenth Amendment protects pretrial detainees from
“the use of excessive force that amounts to punishment.” Graham v. Connor, 490 U.S.
386, 395 n.10 (1989) (citation omitted).

The next two weeks passed without incident. During that period, and in order to
enable Mr. Chadick to make final trial preparations with his client, a writ of habeas corpus
ad testificandum was issued directing the Warden of the ADC East Arkansas Regiona|
Unit to produce Wi|moth at the Washington County Detention Center by 1 p.m. on October
30, 2018.

Mid-afternoon on October 29, 2018, lVlr. Chadick sent an email to the Court and to
opposing counsel stating that he had just learned that lVlr. Wi|moth desired to have him
removed as counsel.3 He planned to follow-up with Mr. Wi|moth in person the next day
and report back. The following day, after Mr. Wi|moth was brought to Fayettevi||e and
after Mr. Chadick had an opportunity to confer with him, lVlr. Chadick informed the Court
that lVlr. Wi|moth did indeed desire to have Mr. Chadick removed as counsel and Wished
to represent himself at trial. The Court immediately set a status hearing for 4 p.m.

After hearing from counsel for both sides and from lVlr. Wi|moth, the Court found
sufficient good cause to grant lVlr. Wi|moth’s pro se request for a continuance of the trial.
For instance, it appeared that Mr. Wi|moth and l\/lr. Chadick had not yet discussed-much
less subpoenaed-witnesses whose testimony Mr. Wi|moth reasonably believed were
relevant and necessary to his proof at trial. During the hearing, lVlr. Chadick took full
responsibility for certain miscommunication issues with his client and the resulting need
for a continuance and stated on the record that he would personally reimburse the Court

for any expenses incurred because of his actions.

 

3 lVlr. Wi|moth had drafted and mailed to the Court a formal motion to that effect. That
motion was subsequently received on November 1, 2018 and filed to the docket. See
Doc. 133.

lmmediate|y after granting the continuance, the Court sent notice to the venire
panel informing them not to report for trial the next morning. Fortunately, the Court Was
able to recall all but two members of the venire panel The two members who were not
recalled successfully had already made the journey from lVlountain Home to Fayettevi|le
because of the distance4 These two jurors thus had already incurred lodging expenses
(on the Court’s account) for the evening of October 30, ln addition, the Court is obligated
to pay these two veniremen for two days of attendance fees and their mileage expensesl
Overa|l, the Court has incurred $661.64 in expenses because of its inability to recall these
two members ofthe venire panel.

Given lVlr. Chadick’s acknowledgments during the October 30 status conference
and the Court’s finding that he bears responsibility for the eleventh-hour continuance-
and the resulting inability to recall all the veniremen~the Court now finds good cause to
order lVlr. Chadick to reimburse the Clerk of Court the sum of $661.64.

ad
lT |S SO ORDERED on this Z_day of November, 2018.

 

 

 

4 lVlountain Home is approximately 125 miles from Fayetteville.

3

